DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following Species is required under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species:
An organic light emitting diode, as described in (Fig 1-2). 
An organic light emitting diode, as described in (Fig 4).
An organic light emitting diode, as described in (Fig 5).
An organic light emitting diode, as described in (Fig 6-7).

The species of different structure, Species M.I-M.IV, as claimed are independent or distinct because they have been disclosed in separate Figures and different Embodiments, and are characterized by mutually exclusive characteristics as follows:
Regarding Species M.I - M.IV, mutually exclusive features of “ organic light emitting diode 10 includes a first electrode 11, a second electrode 12, a light emitting layer 13 and an electron blocking layer 14, the first electrode 11 is disposed opposite to the second electrode 12, the light emitting layer 13 is disposed between the first electrode 11 and the second electrode 12, the electron blocking layer 14 is disposed between the light emitting layer 13 and the first electrode 11, a lowest unoccupied molecular orbital (LUMO) level 14L of the electron blocking layer 14 is higher than a LUMO level 130L of a light emitting host material 13h in the light emitting layer 13, a first 14L of the electron blocking layer 14 and the LUMO level 130L of the light emitting host material 13h in the light emitting layer 13 is represented by A, where A≥0.4 eV.” (Fig 1-2) ", in Species M.I, and, features of “the organic light emitting diode 10 further includes an intermediate doped layer 15 which is disposed between the light emitting layer 13 and the electron blocking layer 14, the intermediate doped layer 15 includes a light emitting host material 13h and an electron blocking material 140, and the light emitting host material 13h in the intermediate doped layer 15 is the same as the light emitting host material 13h in the light emitting layer 13” (Fig 4)", in Species M.II and, features of “  structural diagram of another organic light emitting diode provided in an embodiment of the present application. Reference is made to FIG. 5, the organic light emitting diode 10 may further include a first carrier function layer 16 and a second carrier function layer 17. The first carrier function layer 16 is disposed between the light emitting layer 13 and the second electrode 12, and the second carrier function layer 17 is disposed between the first electrode 11 and the electron blocking layer 14.” as described in (Fig 5) ", in Species M.III, and, features of “ 6 shows a row direction X and a column direction Y (the plane in which the row direction X and the column direction Y shown in FIG. 6 are disposed is the plane in which the substrate 21 is disposed), and shows the pixel units 22 arranged in 7 columns and 4 rows, each pixel unit 22 may include one blue sub-pixel 221, one red sub-pixel 222, and one green sub-pixel 223, meanwhile, the sub-pixels in each pixel unit 22 are arranged in the order of the blue sub-pixel 221, the red sub-pixel 222, and the green sub-pixel 223 in the column direction Y, which are merely an exemplary illustration of the display panel 20 provided in the present embodiment and are not limiting. In other 22, as well as the numbers and arrangements of the blue sub-pixels 221, the red sub-pixels 222, and the green sub-pixels 223 in each pixel unit 22 may be set according to the actual requirements of the display panel 20, which is not limited in the embodiments of the present application” As described in (Fig 6-7). Therefore, the Species M.I - M.IV, are independent or distinct, reciting mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for 
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Applicant is reminded that upon the cancellation of claims encompassing to a non-elected species, the inventorship must be amended in compliance with 37 CFR 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species MPEP § 809.02(a).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898